286 F.2d 427
Juanita TRINKLE, Plaintiff-Appellant,v.AMERICAN EMPLOYERS' INSURANCE COMPANY, Defendant-Appellee.
No. 14178.
United States Court of Appeals Sixth Circuit.
November 30, 1960.

Edward M. Post, Taustine & Post, Louisville, Ky., for appellant.
Norman A. Curtis, Louisville, Ky., for appellee.
Before MARTIN, MILLER and CECIL, Circuit Judges.

ORDER.

1
The appellant while riding as a passenger in a station wagon owned by Gordon's Furniture & Appliance Company and covered by a liability insurance policy issued to the owner by the appellee, American Employers' Insurance Company, received serious personal injuries in an accident while the station wagon was being operated by Williamson, an employee of Gordon's.


2
The insurance policy contained an omnibus clause which defined the "insured" as including the named insured and any person while using the automobile, provided the actual use of the automobile was by the named insured or with its permission.


3
After recovery of a judgment against Williamson, which was unsatisfied, appellant brought this action under the omnibus clause against the appellee insurer. The District Judge, hearing the case without a jury, found that the use of the station wagon by Williamson at the time of the accident was not with the consent or permission of Gordon's Furniture & Appliance Company and dismissed the action. Trinkle v. American Employers' Insurance Co., D.C., 180 F. Supp. 233, to which reference is made for a statement of the facts in detail.


4
For the reasons given by District Judge Shelbourne and upon the authorities referred to by him,


5
It is ordered that the judgment be affirmed.